Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McLean et al. (U.S. Publication No. 2005/0231436) in view LIER (U.S. Publication No. 2010/0078203).
Claims 1 and 19: McLean discloses an open-boundary horn antenna configured for use in a radio frequency (RF) anechoic test chamber, the horn antenna comprising: a plurality of conductive radiating elements (210); and an electromagnetic interference (EMI) suppressing material (220) covering at least a portion of a surface of the plurality of conductive radiating elements such that the EMI suppressing material at least partially suppresses a surface current associated with the surface of the plurality of conductive radiating elements during a test operation (para. [0048]); the EMI suppressing material being attached to the surface of the plurality of conductive radiating elements (fig. 5).
McLean fails to disclose attaching the EMI suppressing material via an adhesive backing of the EMI suppressing material.  However, LIER discloses a suitable means of attaching a metamaterial (110, fig. 10) to the surface of a waveguide/horn using an adhesive (para. [0074]). The person of skill would have needed some way of attaching magnetic material 220 onto the antenna elements 210 and would have turned to the disclosure of LIER for teaching a suitable means of attaching a material to the surface of a waveguide/horn using an adhesive.  It would have been obvious to one of ordinary skill in the art to have attached the EMI suppressing material via an adhesive backing of the EMI suppressing material since it was known at the time of the invention as a suitable means of attachment.  
Claim 2: McLean discloses wherein the EMI suppressing material at least partially suppresses the surface current associated with the surface of the plurality of conductive radiating elements during the test operation such that a side lobe level of a radiation pattern associated with the horn antenna is reduced (para. [0048]).
Claim 3: McLean discloses wherein the plurality of conductive radiating elements comprise: a first conductive radiating element and a second conductive radiating element, the first conductive radiating element and the second conductive radiating element each having a horizontal polarization (fig. 6; para. [0016]).
Claims 4 and 20: McLean discloses wherein the plurality of conductive radiating elements further comprise: a third conductive radiating element and a fourth conductive radiating element, the third conductive radiating element and the fourth conductive radiating element each having a vertical polarization (fig. 6; para. [0016]).
Claim 5: McLean fails to disclose wherein the one or more conductive radiating elements each comprises aluminum.  Official notice is taken that it was well known to the person of ordinary skill in the art to use aluminum as an antenna conductor.  The courts have held that the simple substitution of one known element for another to obtain predictable results is considered obvious.  It would have been obvious to one of ordinary skill in the art to have substituted the antenna conductor of McLean with aluminum in or to have provided the requisite conductance to form the antenna. 
Claim 6: McLean discloses wherein the plurality of conductive radiating elements have a curved horn shape (fig. 5).
Claim 7: McLean discloses wherein the horn antenna is operable over a range of frequencies spanning from 0.5 gigahertz (GHz) to 18 GHz (para. [0046]).
Claim 9: McLean discloses wherein a relative permeability of the EMI suppressing material is in a range from about 1 to about 6 (para. [0049]).
Claim 10: McLean discloses wherein a thickness of the EMI suppressing material is between about 1 millimeter and about 5 millimeters (para. [0050] discloses the magnetic material being a coating or sheets which, under the broadest reasonable interpretation, is interpreted as “about 1mm – about 5mm”).
Claim 11: McLean discloses wherein the EMI suppressing material comprises an elastomeric material (para. [0050]).
Claim 12: McLean discloses wherein the elastomeric material comprises silicone rubber (para. [0050]).
Claim 13: McLean discloses wherein the elastomeric material further comprises ferrite deposited throughout the silicone rubber (para. [0050]).

Claims 1-4, 6-8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over TANKIELUN (U.S. Publication No. 2015/0035707) in view of TANKIELUN et al. (U.S. Publication No. 2018/0115077; hereinafter TANKIELUN ‘077).
Claims 1 and 19: TANKIELUN discloses an open-boundary horn antenna configured for use in a radio frequency (RF) anechoic test chamber, the horn antenna comprising: a plurality of conductive radiating elements (12, 13); and an electromagnetic interference (EMI) suppressing material (20, 21, 22, 23) covering at least a portion of a surface of the plurality of conductive radiating elements such that the EMI suppressing material at least partially suppresses a surface current associated with the surface of the plurality of conductive radiating elements during a test operation (Since the structure of the prior art is substantially similar as the claimed invention, the claimed functional language must be inherent); the EMI suppressing material being attached to the surface of the plurality of conductive radiating elements (fig. 2).
TANKIELUN fails to disclose attaching the EMI suppressing material via an adhesive backing of the EMI suppressing material.  However, TANKIELUN ‘077 discloses a suitable means of attaching a carrier (12, fig. 2) to a horn antenna element (14, fig. 2) using an adhesive (para. [0051]). The person of skill would have needed some way of attaching absorber elements 20-23 onto the antenna elements 12 and 13 and would have turned to the disclosure of TANKIELUN ‘077 for teaching a suitable means of attaching an element to the surface of a horn antenna using an adhesive.  It would have been obvious to one of ordinary skill in the art to have attached the EMI suppressing material via an adhesive backing of the EMI suppressing material since it was known at the time of the invention as a suitable means of attachment.
Claims 2 and 16: TANKIELUN discloses wherein the EMI suppressing material at least partially suppresses the surface current associated with the surface of the plurality of conductive radiating elements during the test operation such that a side lobe level of a radiation pattern associated with the horn antenna is reduced (Since the structure of the prior art is substantially similar as the claimed invention, the claimed functional language must be inherent).
Claims 3 and 17: TANKIELUN discloses wherein the plurality of conductive radiating elements comprise: a first conductive radiating element (one side of antenna 93, fig. 9) and a second conductive radiating element (other side of antenna 93, fig. 9), the first conductive radiating element and the second conductive radiating element each having a horizontal polarization (Since the antenna of fig. 9 is a quad-ridged horn antenna it is inherently orthogonally polarized in both vertical and horizontal directions).
Claims 4, 18 and 20: TANKIELUN discloses wherein the plurality of conductive radiating elements further comprise: a third conductive radiating element (one side of antenna 94, fig. 9) and a fourth conductive radiating element (other side of antenna 94, fig. 9), the third conductive radiating element and the fourth conductive radiating element each having a vertical polarization (Since the antenna of fig. 9 is a quad-ridged horn antenna it is inherently orthogonally polarized in both vertical and horizontal directions).
Claim 6: TANKIELUN discloses wherein the one or more conductive radiating elements have a curved horn shape (fig. 2).
Claim 7: TANKIELUN discloses wherein the horn antenna is operable over a range of frequencies spanning from 0.5 gigahertz (GHz) to 18 GHz (figs. 3-5).
Claim 8: TANKIELUN discloses wherein a relative permittivity of the EMI suppressing material is in a range from about 15 to about 45 (para. [0035]).
Claim 15: TANKIELUN discloses a system (fig. 9) for obtaining data indicative of performance of a test antenna positioned within a RF anechoic test chamber (101), the system comprising: a test antenna (102) disposed within the RF anechoic test chamber; and a horn antenna (100) disposed within the RF anechoic test chamber, the horn antenna configured to obtain data indicative of performance of the test antenna, the horn antenna comprising: a plurality of conductive radiating elements (12, 13); and an electromagnetic interference (EMI) suppressing material (20, 21, 22, 23) covering at least a portion of a surface of the plurality of conductive radiating elements such that the EMI suppressing material at least partially suppresses a surface current associated with the surface of the plurality of conductive radiating elements during a test operation (Since the structure of the prior art is substantially similar as the claimed invention, the claimed functional language must be inherent); the EMI suppressing material being attached to the surface of the plurality of conductive radiating elements (fig. 2).
TANKIELUN fails to disclose attaching the EMI suppressing material via an adhesive backing of the EMI suppressing material.  However, TANKIELUN ‘077 discloses a suitable means of attaching a carrier (12, fig. 2) to a horn antenna element (14, fig. 2) using an adhesive (para. [0051]). The person of skill would have needed some way of attaching absorber elements 20-23 onto the antenna elements 12 and 13 and would have turned to the disclosure of TANKIELUN ‘077 for teaching a suitable means of attaching an element to the surface of a horn antenna using an adhesive.  It would have been obvious to one of ordinary skill in the art to have attached the EMI suppressing material via an adhesive backing of the EMI suppressing material since it was known at the time of the invention as a suitable means of attachment.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over McLean in view of LIER, and further inview of Olgaard et al. (U.S. Publication No. 2020/0358538).
Claim 21: Mclean fails to disclose one or more control devices operatively coupled to at least one of the test antenna or the horn antenna for tuning at least one of the test antenna or the horn antenna to a desired frequency.  However, Olgaard discloses a control device operatively coupled to at least one of the test antenna or the horn antenna for tuning at least one of the test antenna or the horn antenna to a desired frequency so as to allow it to be used for testing a variety of devices (para. [0005]). It would have been obvious to one of ordinary skill in the art to have combined the teachings of Olgaard with the disclosure of McLean, and operatively coupled a control device to at least one of the test antenna or the horn antenna for tuning at least one of the test antenna or the horn antenna to a desired frequency; the motivation would have been to enable the test system for use with a variety of devices. 


Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-13 and 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/          Primary Examiner, Art Unit 2845